Citation Nr: 1023563	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disorder, to 
include as due to the service-connected diabetes mellitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
December 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The Veteran testified before the RO's Decision Review Officer 
(DRO) in January 2009 and he testified before the undersigned 
Acting Veterans Law Judge in a videoconference hearing from 
the RO in February 2010.  Transcripts of both hearings are of 
record.  In conjunction with the videoconference hearing he 
submitted documents in the form of photographs from Vietnam 
and VA outpatient treatment records, along with a waiver of 
initial RO jurisdiction; the Board has accepted this 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800 (2009).

The issues of entitlement to service for an acquired 
psychiatric disorder and entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.



FINDINGS OF FACT

1.  The Veteran's tinnitus is at least as likely as not due 
to acoustic trauma during service.

2.  The Veteran's skin disorder, diagnosed as dermatitis 
herpetiformis, is not etiologically related to active service 
or to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009)

2.  The criteria for service connection for a skin disorder, 
to include as secondary to the service-connected diabetes 
mellitus, are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the evidence currently of record is 
sufficient to substantiate the claim of service connection 
for tinnitus.  Therefore, no further development of that 
issue is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2009) or 38 C.F.R. § 3.159 (2009).   The discussion 
below addresses the duties to notify and assist as they apply 
to the claim of service connection for a skin disorder.

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice in the form of 
a letter in June 2007 that informed him of the elements 
required to establish direct and secondary service 
connection, including the disability-rating and effective-
date elements, and informed him of the respective duties of 
VA and the claimant in obtaining such evidence.  The Veteran 
had ample opportunity to respond prior to issuance of the 
September 2007 rating decision on appeal.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
are associated with the file.  Although the Veteran's Social 
Security Administration (SSA) disability file has not been 
obtained, it appears he was granted SSA disability for 
conditions other than a skin disorder and there is 
accordingly no reasonable possibility that the SSA file would 
contain document relevant to the claim herein decided.  See 
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding VA 
was not obligated to obtain SSA records when the SSA grant 
was for orthopedic disability and the VA claim under review 
was for a psychiatric disorder).

The Veteran has not been afforded a VA examination of the 
skin.  However, his diagnosed skin disorder was discussed in 
two VA examinations for diabetes, both of which asserted 
medical opinions that the diagnosed skin disorder is related 
to celiac disease, a nonservice-connected disorder, rather 
than to the service-connected diabetes Type II; these 
opinions are consistent with VA dermatology treatment 
records.  Because competent medical opinion of record clearly 
demonstrates the etiology of the disorder there is no purpose 
to be served by remand for further medical examination; 
remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 
The Veteran has been afforded hearings before the RO's DRO 
and before the Board.  Neither the Veteran nor his 
representative has identified any other evidence that could 
be obtained to substantiate the claim, and the Board is also 
unaware of any such evidence.  

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).
Accordingly, the Board will address the merits of the claims 
for service connection for tinnitus and for a skin disorder.

General Legal Principles

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or, (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. 488, 
496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised in 
order to more thoroughly reflect the holding in Allen, that 
secondary service connection is available for chronic 
aggravation of a nonservice-connected disorder.  Under the 
revised § 3.310(b) the regulation provides that any increase 
in severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service- connected.  However, VA will not 
concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule of Rating 
Disabilities and determine the extent of aggravation by 
deducting the baseline level of severity due to the natural 
progress of the disease from the current level.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for tinnitus

The Veteran had a VA audiological consult in November 2007 in 
which he complained of constant bilateral tinnitus; he also 
reported history of service-related noise exposure as an 
aircraft mechanic.  Hearing acuity evaluation showed normal 
hearing bilaterally in the lower frequencies with mild 
sensorineural hearing loss (SNHL) above 3000 Hertz in the 
right ear and above 4000 Hertz in the left ear.  The 
evaluation is silent in regard to diagnosed tinnitus.

The Veteran testified before the RO's DRO in January 2009 
that during service he was a propeller repairman whose job 
was to run up aircraft engines to check the functions of the 
propellers, which was especially noisy when the aircraft were 
in revetments.  The mechanics did not always have effective 
ear protection available.  The Veteran testified he started 
experiencing tinnitus approximately six months after 
discharge from service and had the disorder continuously 
thereafter.  He stated he worked for many years as a 
repairman in a firearms manufacturing facility, but that job 
did not expose him to actual gunfire and was not noisy.  

The Veteran testified before the Board in January 2010 that 
his ringing in the ears has been constant since discharge 
from service.  While working as a firearms repairman after 
service he had no occupational acoustic trauma; he also had 
no significant noise exposure through hobbies or home 
maintenance activities.  

On review of the evidence above the Board finds the Veteran 
has tinnitus that at least as likely as not is related to his 
active service.  

The Veteran has not been diagnosed with tinnitus, and the 
file does not contain medical evidence showing a relationship 
between tinnitus and active service.  However, the Veteran as 
a layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   The 
Veteran is accordingly competent to assert he currently has 
the symptoms of tinnitus (a disorder that cannot be 
identified or diagnosed by objective clinical examination) 
and to assert the condition has been chronic since service as 
defined in 38 C.F.R. § 3.303.

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  The Board may weigh the absence if 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility  merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case the Veteran has credibly shown acoustic trauma 
in service as supported by his occupational specialty as an 
aircraft mechanic and propeller repairman; he has credibly 
testified to current tinnitus that has been continuous since 
his active service and to the absence of noise exposure after 
discharge from service.  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).   The Board finds the evidence 
submitted by the Veteran shows his tinnitus is as likely as 
not due to acoustic trauma during active service.

Because the evidence is at least in equipoise the benefit-of-
the-doubt rule applies in the Veteran's favor.

Service connection for a skin disorder

VA treatment notes show the Veteran presented to the VA 
emergency room in August 2005 for evaluation of a pruritic 
rash, which he stated had been present for a long time and 
also present throughout the year although more pronounced in 
hot, humid weather.  The Veteran was referred to the VA 
dermatology clinic, which performed a punch biopsy that 
resulted in diagnosis of dermatitis herpetiformis.  The 
Veteran was placed on a gluten-free diet and reported 
improvement.  VA dermatology treatment notes through July 
2007 show no diagnosed skin disorder other than dermatitis 
herpetiformis, which was well-controlled through a gluten-
free diet.

In November 2005 the Veteran had a VA diabetes examination in 
which the examiner noted the presence of diagnosed dermatitis 
herpetiformis.  The examiner stated the disorder had been 
previously seen by the dermatology clinic and been associated 
with celiac disease (sprue) not from diabetes.

In December 2005 the Veteran submitted a claim for service 
connection for celiac disease as secondary to the service-
connected diabetes.  A rating decision in March 2006 denied 
service connection for celiac disease, noting celiac disease 
is a malabsorption disease characterized by sensitivity to 
gluten and not related to diabetes.  The Veteran did not 
appeal that decision.

The Veteran had another VA diabetes examination in July 2008 
in which the examiner stated dermatitis herpetiformis is not 
related to Type II diabetes, although current medical 
research shows celiac disease is closely related to Type I 
diabetes.  

The Veteran testified before the RO's DRO in January 2009 
that he believes his skin disorder is due to his service-
connected diabetes mellitus Type II because he did not have 
symptoms of celiac disease until he had to go on a diabetic 
diet.    

 The Veteran testified before the Board in January 2010 that 
he had never had symptoms of dermatitis herpetiformis until 
he had to change his diet due to the service-connected 
diabetes in 2005.  The Veteran had to change to whole-grain 
foods for diabetes and weight control, but his body rejected 
the whole-grain foods and he became totally gluten 
intolerant.

The Veteran has shown medical evidence of a skin disorder, 
diagnosed as dermatitis herpetiformis.  Accordingly, the 
first element of service connection - medical evidence of a 
claimed disorder - is met.  However, evidence of a present 
condition is generally not relevant to a claim for service 
connection, absent some competent linkage to military 
service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).   In this case 
the medical evidence of record clearly establishes that the 
Veteran's only diagnosed skin disorder, dermatitis 
herpetiformis, is due to his celiac disease.  Because celiac 
disease is a disorder for which secondary service connection 
has been specifically denied in a previous unappealed rating 
decision, it cannot serve as a primary disability on which 
secondary service connection is based.

The Board notes the Veteran's argument that his skin disorder 
did not become manifest until he had to change his diet to 
accommodate the service-connected diabetes.  However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Instead, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case 
the competent and uncontroverted medical opinion of record 
shows the skin disorder is not secondary to diabetes mellitus 
Type II.

Further, there is no evidence of a direct relationship 
between the dermatitis herpetiformis and active service.  The 
Veteran has not argued chronic symptoms since service, and in 
fact has asserted  he had no symptoms until 2005, so service 
connection for a chronic disorder under 38 C.F.R. § 3.303 is 
not applicable.  

The Veteran served in Vietnam and is presumed to have been 
exposed to herbicides.  
38 C.F.R. § 3.313.  There is a rebuttable presumption of 
causation to herbicides if a Veteran develops one of the 
disorders listed in 38 C.F.R. § 3.309(e) within the 
applicable presumptive period, even if there is no record of 
onset or treatment in service.  38 U.S.C.A. §§ 1113, 1116; 38 
C.F.R. § 3.307.  However, dermatitis herpetiformis is not a 
disorder for which VA has established such a presumptive 
relationship; the Secretary of Veterans Affairs has 
determined there is no presumptive positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.   See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 
Fed. Reg. 59, 232-243 (Nov. 2, 1999).

Notwithstanding the presumption, a claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  In 
this case however there is no medical evidence of such direct 
causation.  

Based on the evidence and analysis above the Board finds the 
criteria for service connection for a skin disorder are not 
met on either a direct or secondary basis.  Accordingly, the 
claim must be denied.  Because the evidence preponderates 
against the claim the benefit-of-the-doubt rule does not 
apply.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for tinnitus is granted.

Service connection for a skin disorder, to include as 
secondary to the service-connected diabetes mellitus, is 
denied.


REMAND

The RO denied entitlement to a TDIU by a rating decision in 
April 2009.  The Veteran filed a timely Notice of 
Disagreement (NOD) the same month; it does not appear the RO 
has yet issued a Statement of the Case (SOC) on this issue.  
In order to comply with due process requirements, a remand is 
in order for the RO to prepare an SOC on this issue.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999) (when the 
claimant has filed an NOD and there is no SOC on file for 
that issue, the Board must remand, not refer, the issue to 
the RO for issuance of an SOC).  Thereafter, the RO should 
return the claim to the Board only if the Veteran perfects 
his appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 
10 Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case, and a substantive appeal the Board is not required, and 
in fact has no authority, to decide the claim).

The file includes a January 2009 letter from the Social 
Security Administration (SSA) advising the Veteran that he 
had been granted disability benefits effective from March 1, 
2008 for claimed disorders including depression.  There is a 
reasonable possibility that medical records associated with 
the SSA disability file may be relevant to the Veteran's 
claimed acquired psychiatric disorder, including depression.  
Accordingly, the RO should obtain the SSA disability file 
before adjudicating the claim for service connection for an 
acquired psychiatric disorder. 

Also in regard to the claim for an acquired psychiatric 
disorder, the Board finds the Veteran's claimed stressor of 
seeing dead bodies while on aircraft recovery detail are 
adequately supported by his testimony and the photographs he 
submitted.   His claimed stressor of having known CPT G.R.C. 
(missing in action) of the 21st Tactical Fighter Wing (TFW) 
is adequately supported by service personnel records showing 
the Veteran served in Cam Ranh Bay in the 21st Tactical 
Support Squadron (TSS) when CPT G.R.C.'s aircraft was lost 
and showing the Veteran serviced the same type of aircraft 
(O-2A) flown by CPT G.R.C.  Finally, the Veteran has credibly 
asserted that while in Vietnam he encountered his childhood 
friend T.C., who had been wounded in action and subsequently 
died of his wounds.  These claimed stressors are accordingly 
deemed to be verified, and the Veteran should accordingly be 
afforded a VA examination to determine if he has an acquired 
psychiatric disorder to include PTSD as a result of these 
stressors and any other stressors that may have been verified 
by the RO at that point.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue the Veteran an 
SOC on the issue of entitlement to a 
TDIU.  If the Veteran perfects an appeal 
with respect to this issue, the RO should 
ensure that all indicated development is 
completed before the case is returned to 
the Board.

2.  The RO should obtain the Veteran's 
SSA disability file and consider the 
evidence therein in conjunction with the 
issues remaining on appeal.

3.  Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
nature and extent of the Veteran's 
claimed acquired psychiatric disorder.  
The claims folder must be made available 
to and reviewed by the examiner.

Based on review of the claims file and 
examination of the Veteran, the examiner 
should diagnosis any current psychiatric 
disorder and should state an opinion as 
to whether it is at least as likely as 
not (50 percent or more probable) that 
such disorder(s) is(are) related to 
active service.

In making the determination above the 
examiner may consider the Veteran has 
credibly reported the following in-
service stressors: he observed bodies 
being removed from crashed aircraft; he 
was acquainted with pilot CPT G.R.C. 
whose aircraft was lost while the Veteran 
served in the same unit; and, while in 
Vietnam the Veteran encountered his 
childhood friend T.C. who had been 
wounded and who later died of his wounds.  
The examiner may also consider any other 
stressors that are verified by the RO.

The examiner should provide clinical 
rationale in support of all opinions and 
conclusions reached.

4.  After taking any additional 
development deemed appropriate, the RO 
should readjudicate the remaining issues 
on appeal.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to 
the Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.   The Veteran need take no action 
until he is otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


